DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 9/10/2019 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 8/23/2021, with respect to the rejection(s) of claim(s) 1 (incorporating the limitations of previously presented claim 2) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objection
Claims 1 and 8 are objected to for the following reason. The claim currently reads as follows:

 and sending the current driving data to the unmanned vehicle; before the acquiring current driving data according to the currently collected image and a pre-trained autonomous driving model. 

But the claim should be rewritten by adding the underlined statements: 

and sending the current driving data to the unmanned vehicle; wherein the method requires before the acquiring of current driving data according to the currently collected image and a pre-trained autonomous driving model.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Browning (US 20180005053)

Regarding claim 1, Browning teaches an autonomous driving method, (see Browning, fig. 4 that depicts a control system for an autonomous vehicle that may perform the autonomous driving method) comprising: receiving a currently collected image sent by an unmanned vehicle, wherein the currently collected image is an image collected in a target scenario; (See Browning fig. 10, that depicts the received current image data 1043, see Browning [0143] “The current image data 1043 may include, for example, passive image data, such as provided with depth images generated from pairs of stereoscopic cameras and two dimensional images (e.g., long range cameras). The current image data 1043 may also include active image data, such as generated by Lidar, sonar, or radar.”) acquiring current driving data according to the currently collected image and a pre- trained autonomous driving model, wherein the autonomous driving model is used to indicate a relationship between an image and driving data in at least two scenarios, and the at least two scenarios comprise a known scenario and the target scenario; (see Browning [0143] “the localization component 1024 and the perception component 1022 may each compare current sensor state data 493, including current image data 1043 captured by onboard cameras of the vehicle, with prior sensor state data 1029”. See also Browning [0164] “the image processing component 1038 may selectively use the shift transformations 1065 to better match the current and past image data sets for purpose of comparison and recognition”.) and sending the current driving data to the unmanned vehicle; (see fig. 10, where the localization output 1021 can be sent to a vehicle 10 as depicted in fig. 11) before the acquiring current driving data according to the currently collected image and a pre-trained autonomous driving model, comprising: generating a sample image of the target scenario according to a sample image of the known scenario; and acquiring the autonomous driving model according to the sample image of the known scenario and the sample image of the target scenario. (See fig 10, that depicts where the localization component and perception component function together to generate the sample image and may acquire the autonomous driving model. See Browning [0143] “The localization component 1024 and/or the perception component 1022 may each utilize the image processing logic 1038 in order to determine a respective output”. See also Browning [0183] “the AV control system 400 makes a determination that an object depicted by the current image data matches to a feature depicted by one of the imagelets of the matching set (1440). For example, individual imagelets of the selected reference imagelet set may be compared to portions of the current image data in order to determine the presence of a matching object or object feature”.  See also Browning [0184] where the image data can be transformed based on the conditions that effect the lighting, e.g. time of day or weather. See also Browning [0150] “. The localization component 1024 may utilize the image processing logic 1038 to perform image analysis to match features of the scene with imagelets of the selected point cloud 1035. The localization component 1024 may use the image processing logic 1038 to match portions of the current image data 1043 with individual imagelets of the selected point cloud 1035”.)

Regarding claim 3, Browning teaches the method according to claim 1, wherein the generating a sample image of the target scenario according to a sample image of the known scenario comprises: acquiring the sample image of the target scenario according to the sample image of the known scenario and a pre-trained domain conversion model, wherein the domain conversion model is used to indicate a relationship between an image of the known scenario and an image of the target scenario. (See Browning, fig. 10, item 1038 that depicts the image processing component that acquires a 

Regarding claim 4, Browning teaches the method according to claim 3, wherein the sample image of the known scenario is a daytime sample image, and the sample image of the target scenario is a night sample image; and the acquiring the sample image of the target scenario according to the sample image of the known scenario and a pre-trained domain conversion model comprises: acquiring the night sample image according to the daytime sample image and the pre-trained domain conversion model, wherein the domain conversion model is used to indicate a relationship between a daytime image and a night image. (See Browning [0163] “The individual transformations can alter the appearance of passive image data sets (either current or prior sensor sets) with respect to attributes such as hue, brightness and/or contrast. The image processing 1038 may apply the transformations selectively, when, for example, a disparity exists between current and past image sets with respect to hue, brightness, or contrast. Examples recognize that such disparity may be the result of, for example, variation in time of day (e.g., vehicle currently driving on road segment at night when sensor information was previously captured during day time hours)”.)

Regarding claim 5, Browning teaches the method according to claim 3, wherein the sample image of the known scenario is a sunny-day sample image, and the sample image of the target scenario is a rainy-day sample image; and the acquiring the sample image of the target scenario according to the sample image of the known scenario and a pre-trained domain conversion model comprises: acquiring the rainy-day sample image according to the sunny-day sample image and the pre-trained domain conversion model, wherein the domain conversion model is used to indicate a relationship between a sunny-day image and a rainy-day image. (See Browning [0183] “the AV control system 400 may utilize rules, models or other logic to optimize the use of point cloud imagelets for purpose of determining location. In one aspect, a set of selection rules may be utilized to identify imagelets of the known feature set to either use or ignore when performing the comparison to the current sensor state. The selection rules may be based in part on context, such as time of day, weather condition, and/or lighting conditions”. See also Browning [0184] “The condition may be of a type which affects an appearance of objects and/or the surrounding area. In some examples, the condition may be one that affects a lighting of the area surrounding the road network, such as the time of day (e.g., variation in image as captured during daytime, dusk or evening) or weather (e.g., cloudless sky versus heavy inclement weather”.)

Regarding claim 6, Browning teaches the method according to claim 3, before the acquiring the sample image of the target scenario according to the sample image of the known scenario and a pre- trained domain conversion model, further comprising: training a model with a generative adversarial network (GAN) technique to obtain the domain conversion model. (See Browning [0161] “The image analysis 1038, when applied to either localization component 1024 or perception component 1022, may include rules or logic to optimize or otherwise improve accuracy and/or ease of analysis. In some examples, the image processing 1038 includes warping logic 1063, which includes rules or models to alter or skew dimensions of detected objects”.)

the method according to claim 1, wherein the sample image of the known scenario is a sample image in which there is no pedestrian and vehicle in front of a vehicle, and the sample image of the target scenario is a sample image in which there is a pedestrian and a vehicle in front of the vehicle; and the generating a sample image of the target scenario according to a sample image of the known scenario comprises: performing vehicle marking and pedestrian marking on the sample image in which there is no pedestrian and vehicle in front of the vehicle to obtain the sample image in which there is a pedestrian and a vehicle in front of the vehicle. (See Browning fig. 11, Browning [0116] “the vehicle 10 is shown to traverse a road segment 1102, using a given driving lane 1103, and furthermore in presence of dynamic objects such as other vehicles 1105 and people”. See Browning [0168] “the imagelets 1122 may include raw image data (e.g., pixel images), processed image data (e.g., feature vector of select objects), semantic labels, markers and image data of a particular region of the scene about a prior location of capture 1115, where the prior location of capture 1115 has a precisely known location. The sensor processing subsystem 1000 can take current sensor state data, including image data captured by the camera set 1112, and fan the current image data about two or three dimensions”. See also Browning, fig. 15, Browning [0192] “once the AV control system 400 determines that a non-static object is present in a vicinity of the vehicle, the AV control system 400 tracks the non-static object as the vehicle progresses on the road segment (1540). Depending on implementation, the vehicle may track the non-static object using any one or combination of sensors, including cameras, Lidar, radar or sonar.

Regarding claim 8, Browning teaches an autonomous driving apparatus, comprising: a processor; and a memory, configured to store an executable instruction of the processor; (See Browning, fig. 5, Browning [0112] “a vehicle system 500 can be implemented using a set of processors 504, memory resources 506, multiple sensors interfaces 522, 528 (or interfaces for sensors) and wherein the executable instruction, when executed by the processor, causes the processor to: receive a currently collected image sent by an unmanned vehicle, wherein the currently collected image is an image collected in a target scenario; (See Browning fig. 10 that depicts the received current image data 1043, see Browning [0143] “The current image data 1043 may include, for example, passive image data, such as provided with depth images generated from pairs of stereoscopic cameras and two dimensional images (e.g., long range cameras). The current image data 1043 may also include active image data, such as generated by Lidar, sonar, or radar.”)acquire current driving data according to the currently collected image and a pre- trained autonomous driving model, wherein the autonomous driving model is configured to indicate a relationship between an image and driving data in at least two scenarios, and the at least two scenarios comprise a known scenario and the target scenario; (see Browning [0143] “the localization component 1024 and the perception component 1022 may each compare current sensor state data 493, including current image data 1043 captured by onboard cameras of the vehicle, with prior sensor state data 1029”. See also Browning [0164] “the image processing component 1038 may selectively use the shift transformations 1065 to better match the current and past image data sets for purpose of comparison and recognition”.) and send the current driving data to the unmanned vehicle; (see fig. 10, where the localization output 1021 can be sent to a vehicle 10 as depicted in fig. 11) before to acquire current driving data according to the currently collected image and a pre-trained autonomous driving model, the executable instruction, when executed by the processor, further causes the processor to: generate a sample image of the target scenario according to a sample image of the known scenario; and acquire the autonomous driving model according to the sample image of the known scenario and the sample image of the target scenario. (See fig 10, that depicts where the localization component and perception component function together to generate the sample image and may acquire the autonomous driving model. See Browning [0143] “The localization component 1024 and/or the perception component 1022 may each 

Regarding claim 9, Browning teaches a nonvolatile memory having a computer program stored thereon, wherein the computer program implements the method according to claim 1 when executed by a processor. (See Browning [0115] “The memory resources 506 can include, for example, main memory, a read-only memory (ROM), storage device, and cache resources. The main memory of memory resources 506 can include random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processors 504”.)

Regarding claim 10, Browning teaches the method according to claim 1, wherein the known scenario differs from the target scenario in terms of time periods, weather, and whether there is a pedestrian and a vehicle in front of the unmanned vehicle. (See Browning [0182] “the AV control system 400 selects one of the multiple sets of reference imagelets, based at least in part on the approximate location of the vehicle (1430). As an addition or variation, the vehicle may have alternative point cloud representations to select from for a given reference location, with the alternative point cloud representations representing alternative lighting conditions (e.g., seasonal, from weather, time of day, etc”. See also Browning [148] “the prior sensor state 1029 may include multiple different point clouds 1035 that reference a common location of capture, with variations amongst the point clouds 1035 accounting for different lighting conditions (e.g., lighting conditions such as provided by weather, time of day, season). In such examples, the localization component 1024 may include point cloud selection logic 1032 to select the point cloud 1035 of prior sensor information to reflect a best match with a current lighting condition”. See also Browning [0153] “The localization component 1024 may use image processing logic 1038 to compare image data 1043 of the current sensor state 493 against the imagelets of the selected point cloud 1035 in order to determine objects and features which can form the basis of geometric and spatial comparison. A perceived geometric and/or spatial differential may be determined between objects and/or object features of image data 1043 and imagelets of the selected point cloud 1035”.)

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward an autonomous driving method and apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532. The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661